Olds, J.
— This action is by the appellant against the appellee to enjoin the collection of a tax placed upon the duplicate of Lake county on the property of appellant in Hobart township, as its pro rata share of an appropriation of $10,000 aid voted by the qualiñed^voters of said township to the New York and Chicago Railway Company, or its successors by consolidation, to construct a railroad through said township. The same facts are pleaded both in the complaint and answer, and the same questions are raised, and the same agreement made as in the case of Lake Shore, etc., R. W. Co. v. Smith, ante. p. 512.
Both cases having been fully briefed, raising the identical questions, and having been passed upon in the other case, we affirm this judgment on the decision in that case.
Judgment affirmed, with costs.
McBride, J., dissents.